OFFICE OFTHEAlTORNEY           GENERALOFTEXAS
                          AUSTIN




Honorable B.F. Howell
c0imy     Audit02                            I   !>
upton county
Rankin, Texoe
                                      ,:.
                                        .~~.    '1
                                            --> \
                    Opinion No. o-Iwe‘----...    '\



         We ars In reoe
Ion upon the following




                                    might be conrstrued
                                    a oommlsaionerof
                                    000raing CO the (LB-
                                   ar from whioh he re-

                      ler The saseesad valuetlon ior




             *Will your depertmentbe BO kind 88 to ren-
        der us an opi.nionon above mentioned Pacts in
        order to olearlfy the payment of ealariee to
        Commlf3sionere in this county."
Honorsblr B. F. Efarrll,Psga 2


          It is our opinion that drtlclas 2350, 2350 (1) and
2350 (2) or Vernon's Annotated Civil Statutes provide the
iamwar to your qurrtion. They road ar follows:
          Artiolr     2350:

         "In Countlam having tha followi~ aw~rr~rd
    valuationa,rrrpaotivol~,aa shorn by the total
     aarrmed    raluatlonr    ot   all   properties             certified
     by the oounty awo8wr and approrrd by the Com-
    misalonrrtaCourt, for oounty purpoeon, forth.
    prwiour   year, from tlw to time, the County
    Commiseionaraof ruch oountlrr rhall each reoaltr
    annual nalarirlr not to rroaad the anwunt8 harrin
    ~paolfird, mid ralarlrrr  to ba paid in equal month-
    ly inetallmantr,at lrasb one-half, and not ox-
    oseding thrrr-rourthr,out of tbs Road and Bridge
    Fund and thg rameindrr out Of the Oansral Fund Of
    the county; asid asresmd rsluatione and salari8r
    applloablr thereto bring as follows:
                                               Salarfro to be paid
                                               eaoh Comalsrlonrr
       ,000,001and 1ers than
     P10,000,000not to rxorad .
      10,000,001and lass than
     $13,000,000not to arcrod . .
                                          .     .   .   l   .   .$1400.00
                                                . . . . .~1600.00
     $13,000,001and laae than
     $g!o,oco,ooo
                not to exorod . .               . . . . .9laoo.o0
     $20,000,001and lorr than
     ~p,ooo,ooo not to exo~od . .               . . . . .42250.00
     $30,000,001and 1088 than
     ~78,000,000not to rxo8a .            .     l   .   .   .   .82400.00
      78,000,OOl and lrar than
     L 30,000,000not to lxorrd. .               . . . . .$3400.00
     #130,000,001and 10~8 than
     $150,000,000and to axcood.            l    .   .   .$~3600.00
                                                        .   l


     ~150,000,001end over . . . .               . . . . .$4200.00
          "In oountlra having arsraaod osl.uatlnnof 1e11r
     than Four ~lllian Fivr Runbred Thouesnd Dollara
     ($4,500,000)rsah oornmisrioner shall receive Blrr
IionorablsB. F. EUw811, Pago 3


    Dollar8 ($5) per day for rash day rsnrd OS oom-
    mismlonrr, end a llka rmount whan aotlng as ex-
    offioio rosd 8upmAntandsnt in him Commlsslon~r*8
    Preolnot, providing in no srant rhall hi8 tots1
    oompansatlonsxoaad Nlnr Hundrrd Dollar8 ($900)
    in sny on8 year.
         "In oountlss h8vlng 8s8ssssd rslustlon OS
    more than Fonr !Xllllonyirs Kundrrd Thourand and
    Ona Dollars ((6,500001) and lrss thsn Six 3llllon
    Doll8rr (#6,000,000~reoh Comlsrlonrr 8hall rs-
    arirs Firs Dollars ($5) psr day ror esoh day rrnsd
    as oomulsslonsr,and 8 like amount whsbmacting   as
    4x-ofilolo rood 8uprrintsndsntin his Comslrrionsr*s
    Prrolnot. Provided In no stmt shall his tot81 ma-
    pmsstlon rxamd Tw@lvr Hundred Dollars ($l200) in
    any on8 ysmr.w
           Artlola 2350 (1):
           *Ths 8alary of sash aounty oommlsslonsrsnd
    ~ssoh County Jtld@Ia8y bs paid wholly Out of th.
     County Cbnaral l?undor, at the option  of the Cm-
     misslonm8 Court, lpayba paid out of the County
     fkinrralFund and out of ths Road snd Rrid68 Fund
     in the following proportions1County Jud@s not to
     exeord ssvsnty-rlvspar osnt (75s) or 8uoh rslarlrs
     may be paid out of thr Road and Brfdgs Fand, snd
     the rsmmindsr out of the General md    oi tha County,
     and oaoh County C~mmlsslonor~slel8ry my, 8t the
     dlaorstlon of the CommlssionorsCourt, all br paid
     out of the Road and Bridge ?undi protldnd thl8
     Ssotlon shall not apply sxospt in ooantls8 where the
     oonstltutionallimit or twentpflrr usnts (2511)on
     thr One Kundrod Dol.lrrs($100) ~lr~larirdiOr (Ion-
     oral purpo~os.~
           Artlals 2350 (2):
          *The Commlsslon8r8  Court at Its first regular
     meeting rach year shall, by order lhtlymada and
     lntsr stl
             upon the illnotesof ram Court, ilx the
     salarlas of the County Commission8r8SCW euch year,
     within ths limits as prorldsd for in this Aot.”
Honorable B.F. Howell, Page 4

           It will be noted that Article 2330 provides
that where oountieshave omtsin aswesed valuations,
the County Conmissionersof these counties shall eaoh
receive o salary not to exceed a fixed maximum sum de-
pendent upon the amount of the assssaed valuations.
The crignirioant prorision for the purpose 0s this opin-
ion ia the phraas, *iortha previous ymBr.* The langu-
ags of the statute is oleer and srplioit to the effeot
that the annuel ma~ii~~ SolaPis Of oonuniselonera  In
OOuntimS arfeoted are to be based on the total eai~sassd
valuations of omnty properties for the year prowding
the payment of the salaries.
          Taking the total assessed valuation of a
oounty for the par 1939 as falling between ths figures
#10,000,68'andlesa than $13,000,000,it follow8 from
the obvickm app~ioatlonof Article 2380 that this valus-
tion oould,ohly be the basis for the 1940 salaries to
be paid oomml6sionersin that oounty, a6 such total am-
sssssd valuation in 1939 would be that of ths ysar pm-
Yious to 1940. In this ease, tha 1940 salary would be
an amount not to exceed )1600.00. The 1939 salary would
not hastethis figure as a ceEllngunless the aemesssd
valuation of the county for 19W wa8 betwesn $10,000.01
amI $13,000,000.
          Artiolo 2330 (2) etatea that the Commlesionerr*
aourt at Its first regular meeting aauh year shall fir
the salaries of the County Commissioners*for such year,
within the limita as proridsd for in this Aot.*
          vim limits= referred to in Arti     2330 (21
are plainly set out in ArtiOle 2330. If the total as6sss-
eb valuation of a oounty for the preoeding year felln
within any of the monstery bra&eta astablfehed in the
latter article, then the salary sum for that partloular
bracrketautomatleallybecomes the maxiplumamount the
oounty co~znissionersmay reoeivs a8 annual oompensetlon
ths subsequent year.
          The County Conzmissloners*Court is only au-
thori'zced
         to base the salaries of the current year upon
the total aosessad valuation of the preceding year.
Honorable B. B. BowelI.,Page 3

          Artiole ES50 (1.)'indiaate the county fund6
from which the salarlea o$ the County Commlseeiomrsmay
be paid and the proportionsin whioh euoh monier mey be
used.
          In enctwerto your speoiflo question, it i,aour
opinion that Artiule 2330, Vernon's Annotated Civil
Statutes, ornnot be conetrued to mean that the salary
of a County Oanmiselonercould be fixed by the County
Commlssionars*Court according to the total aaeeaeed
valuation of the oounty for the year for whloh the Ccm-
m.iselomr'reoei~esthe oompensation but on the other
hand, the statute plainly and unembi$uouslp provide8
that the salary of a County UommFesionsr,as set out In
it, be paid on the bade of the tote1 aseeeeed valuation
of the county for the year previous to that year for
whioh the salary 18 to be paid to the County rJom~~lssion-
em,
          Trusting that we have fully answered your in-
quiry, we are

                                 Your8 very truly




DSlOb
Enolomneo